Citation Nr: 1707434	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO. 12-05 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from November 1950 to November 1952. Unfortunately, he died in July 2009 at the age of 81. The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a prior rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. The Veteran died in July 2009, at the age of 81. The immediate cause of death was respiratory failure due to chronic obstructive pulmonary disease (COPD).

2. At the time of the Veteran's death, he was not service-connected for COPD or any other disability; there were no service connection claims pending at the time of his death.

3. COPD was not manifested during service or until many years thereafter and was not causally related to service or to a service-connected disorder.

4. A disability of service origin was not involved the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101 , 1110, 1131, 1310, 5107 (West 2014), 38 C.F.R. §§ 3.102 , 3.303, 3.312 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits. 

In the context of a claim for dependency and indemnity compensation (DIC) benefits such as this, the VCAA notice must include (1) a statement of the disabilities, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. See Hupp v. Nicholson, 21 Vet. App. 342, 352-53. (2007). In this case, the Appellant was apprised of VA's duties to notify and assist in a letter dated in July 2011. Specifically regarding VA's duty to notify, the July 2011 letter apprised the Appellant of what the evidence must show to establish entitlement to the benefits sought, what evidence and information was already in the RO's possession, what additional evidence and information was needed from her, what evidence VA was responsible for getting, and what information VA would assist in obtaining on her behalf. The Appellant was also notified in the July 2011 letter that the Veteran was not service connected for any disability during his lifetime. The July 2011 letter also provided the Appellant with an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death. Hupp, supra.

The Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Appellant has not demonstrated any prejudice with regard to the content of any notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal. To that end, the Board notes initially that review of the claims file reflects that a response to the RO's request for records stated that the Veteran's service treatment records (STRs) are, to a large extent, "fire-related." In other words, they were very likely involved in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and are therefore largely unavailable. Post-service treatment records from both private and VA treatment providers, including terminal hospital records and death certificate, have been obtained and associated with the Veteran's claims file. Available STRs, including the Veteran's separation examination, have also been associated with the claims file.

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case. 

The Board is aware that no medical opinion was obtained in conjunction with this claim, but notes that the record does not call for one. See 38 C.F.R. § 3.159(c)(4) (2016). In this case, as discussed below, other than the Appellant's contention, there is no indication that the Veteran's COPD was related to his service. There is no medical evidence of record to suggest an etiological relationship, nor has the Appellant suggested that any such evidence exists. Further, the Appellant's claim that the Veteran's COPD is service-related comes approximately fifty-seven years after his separation from service. As such, VA is not required to afford the Appellant a medical opinion regarding the etiology of the Veteran's COPD, and therefore, VA has no duty to inform or assist that was unmet. Duenas v. Principi, 18 Vet. App. 512, 517 (2004). See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist). Therefore, the Board finds that VA has fulfilled its duty to assist the Appellant.

Legal Criteria & Analysis

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312 (a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312 (b). A contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c)(1). 

In determining whether the disability that resulted in the death of the veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied. See 38 U.S.C.A. §§ 1110 , 1131, 1310 (a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
 see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54; see also Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (holding that the benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim).

At the outset, the Board notes that VA has heightened duties when the Veteran's service treatment records are unavailable. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision. See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Veteran died in July 2009 at the age of 81. The cause of death was determined to have been respiratory failure due to, or as a consequence of, COPD. See death certificate. The Veteran was not service-connected for COPD or any other disability and did not have any service connection claims pending at the time of his death.

Upon consideration of the evidence, the Board finds that the preponderance of the evidence is against the Appellant's claim for service connection for the cause of the Veteran's death. The Board concludes in particular that there is simply no competent evidence relating the Veteran's fatal COPD to service. The Veteran's November 1952 separation examination did not note a diagnosis of COPD or any related symptoms such as shortness of breath. A chest x-ray study was negative, and no lung abnormalities were noted at the time. Similarly, the remaining available STRs do not include any diagnosis of COPD or related symptoms. See May 1951 STR entry. The earliest diagnosis on record for COPD was in 1992, approximately forty years after active service. See May 2003 VA progress note. There is no reason to doubt the credibility of the medical record. 

The Appellant stated that the Veteran received lung damage while in military service and suffered worsening breathing problems from which he eventually died. See July 2010 Notice of Disagreement. The Board notes that the Appellant is competent to testify to observable lay evidence. However, she is not competent to testify to whether the Veteran's lungs were damaged while in service, as this would be a medical determination. There is no competent medical evidence or even any indication that links the Veteran's COPD with his active service. In fact, the Veteran indicated that he was a smoker until around 1990, approximately thirty-eight years after he separated from service. See June 2002 follow up appointment note. There is, further, no indication that the Veteran had COPD or any diagnosed respiratory disorders during service or in the intervening years between his separation from active duty and his 1992 diagnosis of COPD. Therefore, the Board finds that the Veteran's COPD fails to meet the criteria for service connection. 

Similarly, the Board finds the physician's determination of the Veteran's cause of death to be both competent and credible. As such, the Board acknowledges that the principal or contributory cause of the Veteran's death was his diagnosed COPD. However, because COPD was not service-connected at the time of his death and, as discussed, does not meet service connection criteria, the Veteran's COPD also does not meet the criteria of service connection for his cause of death. The Board notes that the Appellant stated in her July 2010 Notice of Disagreement that the Veteran also developed nerve problems during active service. However, available STRs do not contain a diagnosis for a neurological condition. According to a May 1951 STR entry, the Veteran suffered an injured thumb while playing baseball. However, available STRs and post-service treatment records do not note a neurological condition as a result of the thumb injury. Moreover, there are no competent findings on record that any alleged neurological condition contributed substantially or materially, combined to cause, or aided or lent assistance to the production of the Veteran's death. See death certificate; June/July 2009 VA treatment notes. 

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Appellant's claim for service connection for the cause of the Veteran's death. In sum, there is no persuasive support in the record for concluding that the Veteran's COPD was attributable to military service. For all the foregoing reasons, the claim of service connection for the cause of the Veteran's death must be denied. The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55-57.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


